Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00542-CV

                                   THE CITY OF ALICE,
                                        Appellant

                                               v.

                                      Christine REYES,
                                          Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-15-336
                         Honorable Ana Lisa Garza, Judge Presiding

     BEFORE CHIEF JUSTICE MARION, JUSTICE ANGELINI, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, this appeal is DISMISSED. The costs
of appeal are taxed against appellant.

       SIGNED November 1, 2017.


                                                _________________________________
                                                Irene Rios, Justice